Citation Nr: 0719788	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to the recoupment of a portion of the veteran's 
benefits being apportioned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In December 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO

In October 2006, the Board remanded the matter for additional 
procedural development.


FINDINGS OF FACT

1.  The veteran and his spouse were legally separated in May 
2000.  They are not currently divorced.

2.  No documentary evidence has been presented showing that 
an apportionment of the veteran's VA disability compensation 
would cause undue hardship on the veteran.


CONCLUSION OF LAW

The criteria for the recoupment of a portion of the veteran's 
benefits being apportioned have not  been met. 38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451,3.453 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a September 2004 letter, with respect to the 
claim of entitlement to apportionment of the veteran's VA 
benefits. 

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2004 letter.  As such, the veteran was aware 
and effectively notified of information and evidence needed 
to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran and the appellant received notice prior to 
the adjudication of the matter in September 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and his 
separation judgment.  The record also includes the veteran's 
spouse's financial information, as well as, a July 2001 from 
her private treatment provider, Farhad K. Shokoohi, M.D.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the 
September 2004 VCAA letter and he failed to submit financial 
information. 

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran claims entitlement to the recoupment of a portion 
of the veteran's benefits being apportioned.

Under the relevant provisions of the law, VA benefits payable 
on account of a veteran may be apportioned on behalf of a 
spouse not residing with him/her if the veteran is not 
reasonably discharging his responsibility for his spouse's 
support.  See 38 U.S.C.A. § 5307; 38 C.F.R. § 
3.450(a)(1)(ii).

Where hardship is shown to exist, pension, compensation, 
emergency officers' retirement pay, or dependency and 
indemnity compensation benefits may be specially apportioned 
between the veteran and his dependents on the basis of the 
facts in the individual case as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. § 
3.451 (2006).  In determining the basis for special 
apportionment, consideration will be given to such factors as 
the amount of VA benefits payable, other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed, and special needs of the veteran, 
his dependents, and the apportionment claimants.  Id.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship, while 
apportionment of less than 20 percent would not provide a 
reasonable amount for any apportionee.  Id.

Veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to the apportionee.  38 C.F.R. 
§ 3.458.

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  38 U.S.C.A. § 101(31).  The term "wife" 
means a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  
Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.  See 
also 38 C.F.R. § 3.205.

In the present matter, the record reflects that the veteran 
receives a combined 40 percent disability rating for 
traumatic encephalopathy secondary to brain concussion and 
subdural hematoma, skull loss, and a medial meniscus tear 
with arthroscopy, effective August 28, 1956.

In a statement received by VA in February 2004, the veteran's 
spouse alleged that, since her husband had abandoned her in 
August 1995, he had failed to provide adequate support and 
that she was entitled to apportionment of the veteran's VA 
benefits.  In support of her claim, she submitted a summary 
of her expenses, copies of her bills, and verification hat 
she had been diagnosed as being legally blind.

The record reveals that in September 2002, the veteran 
claimed his spouse as a dependent and submitted that they had 
been married since July 1958.  Additionally, the veteran 
failed to respond to the September 2004 VCAA letter 
requesting his financial information.  The record also 
reflects that the veteran and the appellant were separated in 
May 2000, as is demonstrated on their judgment of separate 
maintenance.  In December 2004 Special Apportionment 
Decision, the RO entitled to the veteran's spouse to an 
apportionment of $88 of his VA benefits. 

The veteran alleges that he is entitled to recoupment of a 
portion of the benefits being apportioned because the 
Judgment of Separate Maintenance stipulates that he "shall 
be awarded all right, title and interest to his General 
motors pension and VA benefits free and clear of any claim" 
on behalf of his spouse.  An order of a State Court, however, 
is not binding on VA.  Moreover, in September 2002, the 
veteran claimed his spouse as a dependent and was accordingly 
awarded additional VA benefits.  As the evidence demonstrated 
that the veteran was receiving additional benefits for his 
spouse, claiming her as a dependent, but was not been 
providing direct financial support to her, therefore, the 
requirements for a general apportionment of the veteran's VA 
compensation benefits have been satisfied. Accordingly, the 
Board finds that the veteran had not reasonably discharged 
his responsibility for his spouse's support with regards to 
his VA benefits and she was entitled to an apportionment of 
his benefits.

The Board acknowledges the veteran's testimony that the 
apportionment of any of his benefits result in a hardship to 
him.  As noted, apportionment is available to his spouse 
under 38 C.F.R. § 3.450, regardless of the "hardship" 
provisions relating to special apportionment under 38 C.F.R. 
§ 3.451.  See Hall v. Brown, 5 Vet. App. at 295 (1993).  The 
record also demonstrates that the veteran's spouse is legally 
blind.  Notwithstanding, even if the apportionment resulted 
in a hardship to the veteran and his spouse had not shown 
hardship, she would still be entitled to an apportionment of 
the veteran's benefits under 38 C.F.R. § 3.450.

As noted, the veteran's disability compensation award 
included additional compensation benefits for his spouse, and 
there is no evidence that, aside from the apportionment, the 
veteran otherwise reasonably discharging his obligation to 
his estranged spouse.  Additionally, the apportionment of $88 
has not been shown to cause the veteran undue financial 
hardship.  In conclusion, the Board finds that there is no 
basis for recoupment of a portion of the veteran's benefits 
being apportioned.  



ORDER

Entitlement to the recoupment of a portion of the veteran's 
benefits being apportioned is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


